United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2092
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Hakeem Malik Boyum

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                           Submitted: October 17, 2022
                            Filed: November 29, 2022
                                  ____________

Before SMITH, Chief Judge, BENTON and SHEPHERD, Circuit Judges.
                              ____________

SMITH, Chief Judge.

      Hakeem Boyum walked away from the Fort Des Moines Residential Reentry
Center (RRC), where he had been placed during the supervised release portion of his
sentence for a firearms violation. He was later arrested and charged with escape. At
his revocation sentencing hearing, the district court1 sentenced him to 12 months and
1 day for the escape, to be served consecutively with his existing sentence. He
appeals both the length of the sentence and its consecutive imposition. We affirm.

                                    I. Background
       Hakeem Boyum was convicted in August 2018 of one count of being a felon
in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He
was sentenced to 50 months in prison with 3 years of supervised release. In
September 2021, he was placed in the RRC to complete this sentence. On November
2, 2021, he received an incident report for failing to maintain employment as required
by his placement agreement. The next day, he walked away from the center, leading
to his placement on escape status. He was arrested on November 23, 2021, and
indicted on December 14, 2021, for his escape, in violation of 18 U.S.C. § 751(a). He
pleaded guilty and received his sentence on May 20, 2022.

       At sentencing, the district court calculated Boyum’s sentence according to the
United States Sentencing Commission Guidelines. The Guidelines recommended a
range of 8 to 14 months. The district court ultimately sentenced Boyum to 12 months
and 1 day to be served consecutively to his remaining time for his illegal weapons
convictions. In deciding to impose the sentence consecutively, the district court
stated, “To impose a concurrent sentence would simply not accurately reflect the
seriousness of the offense and provide just punishment for either offense.” R. Doc.
44, at 17:5–7.

      On appeal, Boyum argues that his revocation sentence is substantively
unreasonable. He also argues that the district court abused its discretion in imposing
the sentence as consecutive to the undischarged portion of his prior sentence.


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Court for
the Southern District of Iowa.

                                         -2-
                                    II. Discussion
      Boyum challenges both the length of his revocation sentence and its
designation to be served consecutively. We review the trial court’s imposition of
sentences under “a deferential abuse-of-discretion standard.” United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (internal quotation marks
omitted). We also review the decision of the trial court to impose a consecutive
sentence for an additional offense for reasonableness “akin to the abuse-of-discretion
standard.” United States v. McGarvey, 2 F.4th 783, 786 (8th Cir. 2021) (internal
quotation marks omitted).

                               A. Revocation Sentence
       In reviewing a sentence, we first determine whether the trial court committed
any procedural error. Feemster, 572 F.3d at 461. A district court commits procedural
error when it fails to calculate the Guidelines range correctly, treats the Guidelines
as mandatory, fails to consider the factors located at 18 U.S.C. § 3553(a), sentences
on clearly erroneous facts, or fails to adequately explain its sentence. Id.

       Here, the district court correctly calculated Boyum’s Guidelines range for his
offense and criminal history as 8 to14 months. It also considered the § 3553(a) factors
and stated, “I recognize the defendant’s—those same factors here, relative youth and
lack of youthful guidance and childhood trauma, are present in the defendant's history
as well, and the Court considers that in determining the appropriate sentence to
impose.” R. Doc. 44, at 17:21–25. The district court treated the Guidelines as
advisory, relied on undisputed facts, and gave an adequate explanation for its
sentence.

       In the absence of procedural error, we review the sentence for substantive
reasonableness under an abuse of discretion standard. Feemster, 572 F.3d at 461. “A
district court abuses its discretion when it (1) fails to consider a relevant factor that
should have received significant weight; (2) gives significant weight to an improper

                                          -3-
or irrelevant factor; or (3) considers only the appropriate factors but in weighing those
factors commits a clear error of judgment.” Id. (internal quotation marks omitted).

       We conclude that the district court properly considered the § 3553(a) factors
at sentencing. In his brief, Boyum lists no specific factor or characteristic that he
believes the court inadequately weighed or insufficiently considered. Instead, he
raises only general features from his personal history. A district court may abuse its
discretion by incorrectly weighing the factors, United States v. Miner, 544 F.3d 930,
932 (8th Cir. 2008), and substantive review exists to avoid such errors, United States
v. Dautovic, 763 F.3d 927, 934 (8th Cir. 2014). But “[s]entences within the guideline
range are presumed to be substantively reasonable.” United States v. Meadows, 866
F.3d 913, 920 (8th Cir. 2017) (internal quotation marks omitted). Boyum fails to
highlight error in the district court’s analysis that his within-range sentence is the
“unusual case” that requires resentencing. Feemster, 572 F.3d at 464 (internal
quotation marks omitted).

                              B. Consecutive Sentence
       We review the district court’s imposition of Boyum’s escape sentence
consecutive to existing weapons’ sentence using the same abuse of discretion
standard, absent procedural error. United States v. Bonnell, 932 F.3d 1080, 1082 (8th
Cir. 2019) (per curiam). The district court here did not commit procedural error. The
court properly considered the Guidelines’ treatment of consecutive sentences as
advisory, stating, “I recognize that the guidelines are advisory, and the word ‘shall’
does not bind the Court because of the fact that they are advisory, but the Court finds,
exercising its discretion, that it is appropriate to impose a separate consecutive
sentence . . . .” R. Doc. 44, at 16:23–17:2. The court adequately considered the
§ 3553(a) factors and explained that the consecutive sentence was necessary to reflect
the seriousness of the separate offense. Id. at 17:5–7. Thus, we hold that the district
court committed no procedural error in imposing the consecutive sentence.



                                          -4-
        “Under [18 U.S.C. § 3584], a district court has the discretion to impose a
sentence concurrently or consecutively based on the same § 3553(a) factors as other
sentencing decisions.”United States v. Becker, 636 F.3d 402, 408 (8th Cir. 2011).
Boyum cites no specific instance of the court improperly considering the statutory
factors or giving any of them undue weight. Rather, Boyum asserts that the district
court had discretion to have the sentence run concurrently and that its failure to do
so after analyzing the § 3553(a) factors was substantively unreasonable. The district
court explicitly stated, “I may not speak about each one of the statutory
considerations specifically in articulating the reasoning for my sentence, but in
determining the appropriate sentence to impose, I have considered each and every one
of them.” R. Doc. 44, at 15:24–16:2. The § 3553(a) factors were adequately
considered, and the district court provided a reasonable explanation for imposing the
sentence consecutively. The district court did not abuse its discretion by imposing a
consecutive sentence.

                                  III. Conclusion
      Accordingly, we affirm.
                     ______________________________




                                         -5-